Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul the determination revoking petitioner’s license to operate a group family daycare home. Contrary to petitioner’s contention, the determination is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181-182 [1978]). The hearsay evidence presented by respondent was admissible in this administrative proceeding, and it was sufficiently relevant and probative to constitute substantial evidence (see Matter of Gray v Adduci, 73 NY2d 741, 742 [1988]; People ex rel. Vega v Smith, 66 NY2d 130, 139 [1985]; see also Matter of BiCounty Brokerage S. Corp. v State of N.Y. Ins. Dept., 4 AD3d 470 [2004]). We further conclude that the penalty is not “so disproportionate to the offense as to be shocking to one’s sense of fairness” (Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 237 [1974]; see Matter of Kelly v Safir, 96 NY2d 32, 38 [2001], rearg denied 96 NY2d 854 [2001]). Present—Scudder, P.J., Centra, Lunn, Fahey and Green, JJ.